IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs October 5, 2010

        STATE OF TENNESSEE v. TERRENCE DONNELL PIRTLE

               Direct Appeal from the Circuit Court for Gibson County
                       No. 8851    Clayburn L. Peeples, Judge


              No. W2010-00915-CCA-R3-CD - Filed November 24, 2010


The defendant, Terrence Donnell Pirtle, was convicted by a Gibson County jury of
possession of cocaine with the intent to deliver or sell, a Class C felony, and possession of
drug paraphernalia, a Class A misdemeanor, and was sentenced by the trial court as a Range
II offender to an effective term of four years in the Department of Correction. In a timely
appeal to this court, he argues that the trial court should have granted his motion to suppress
on the basis that the search warrant failed to establish a sufficient nexus between his alleged
criminal activity and the residence where the drugs and drug paraphernalia were found. The
State responds by arguing that the defendant has waived the issue by his failure to include
it in his motion for new trial or to provide an adequate record for our review. We agree with
the State. Accordingly, we affirm the judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

A LAN E. G LENN, J., delivered the opinion of the Court, in which J.C. M CL IN and C AMILLE
R. M CM ULLEN, JJ., joined.

Shannon A. Jones, Alamo, Tennessee, for the appellant, Terrence Donnell Pirtle.

Robert E. Cooper, Jr., Attorney General and Reporter; J. Ross Dyer, Senior Counsel; Garry
G. Brown, District Attorney General; and Harold E. (Hal) Dorsey, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                         OPINION

                                           FACTS

       Early on the morning of December 4, 2008, officers of the West Tennessee Drug Task
Force executed a search warrant at the Humboldt home that the defendant shared with his
girlfriend and uncovered the following items: a set of digital scales, which tested positive
for the presence of cocaine; a police scanner; a “drug ledger”; $1125 in cash, which was
found in the pocket of a pair of the defendant’s pants; $1600 in cash, which was found inside
a lock box underneath the living room couch; and .4 grams of crack cocaine. The defendant
was subsequently tried and convicted by a Gibson County jury of possession of cocaine with
the intent to sell or deliver and possession of drug paraphernalia.

                                         ANALYSIS

        The sole issue the defendant raises on appeal is whether the trial court erred in
denying his motion to suppress the evidence seized from his home. Specifically, he contends
that the affidavit in support of the search warrant failed to establish a sufficient nexus
between the alleged criminal activity observed by a confidential informant and the
defendant’s residence. According to the defendant’s brief, the information supplied by the
informant was that the defendant, a convicted felon, had been in possession of a handgun at
the residence seventy-two hours prior to his arrest; that the defendant’s girlfriend had been
selling and delivering crack cocaine in the defendant’s vehicle seventy-two hours prior to the
swearing of the affidavit; and that the defendant had been selling crack cocaine from his
vehicle in the area of Humboldt known as “the Crossing.”

        The State argues that the issue is waived because the defendant failed to raise it in his
motion for new trial and failed to include the supporting affidavit in the record on appeal.
We agree with the State. Although the search warrant is included in the record, the
supporting affidavit is not. It was the defendant’s burden to prepare an adequate record for
appellate review and when necessary portions of the record are omitted, we must presume
that the ruling of the trial court was correct. See Tenn. R. App. P. 24(b); State v. Richardson,
875 S.W.2d 672, 674 (Tenn. Crim. App. 1993). In addition, the defendant failed to raise the
issue in his motion for new trial. Issues relating to the admission or exclusion of evidence
that are not raised in a motion for new trial are deemed to be waived on appeal. See Tenn.
R. App. P. 3(e). Accordingly, we conclude that this issue is waived.

                                       CONCLUSION

         Based on the foregoing authorities and reasoning, we affirm the judgments of the trial
court.

                                                     _________________________________
                                                     ALAN E. GLENN, JUDGE




                                               -2-